Title: To James Madison from William Jarvis, 23 October 1807
From: Jarvis, William
To: Madison, James



Sir,
Lisbon 23rd: Octr. 1807

The foregoing is a copy of my last which went by the Brig Betsey Captn Bradford for Philada:  The British Convoy sailed the 17th: Instant, about 55 Sail of Merchantmen in all.  There remain about twenty Englishmen now here & several vessels are yet loading, but all will be gone in about a week.  The Minister & Consul will leave here in a few days in a Brig of War now waiting for them.  Yesterday the decree of which the inclosed is a copy was put up in the public places usual on these occasions.  Although it does not go to the prohibiting of British produce & Manufactures, it is certainly tantamount to a declaration of War.  In what light the British Cabinet may choose to view it, or what measures it may call forth, I shall not venture even to Surmise.  Perhaps the obligation imposed on this Country may be some extenuation of the step.  The greatest exertions are still continued to prepare the fleet for Sea.  There are now five or six line of battle ships ready, & two or three will be so in a day or two, making eight, three frigates and three or four smaller vessels.  The preparations for the departure of the Prince of Beira are still continued.  All descriptions of Stores are publicly preparing for him.  As a place of Security to obviate the demands of either Gt. Britain or France to take the Navy, & possibly to prevent the conseqences to Lisbon of any forcible attempt to get possession of it, I should not be surprised if the whole fleet was sent to the Brazils.  Perhaps the Prince of Beira may be sent, as a decent apology for its departure.  But I still beleive that His going will depend on circumstances, probably on the final determination of the Emperor Napoleon, which it is said is daily expected.  At present however every thing seems to wear the appearance of resistance against Gt. Britain.  The Horse & foot are all ordered to the Sea coast.  New batteries are erecting along the shore & the mouth of the River.  A considerable train of field artillery went through the City toward the Sea coast, and in fact the only preparations for defense now making is in that quarter.  As late as the 12th: the French Army had not moved from Bayonne, but it is said that a Spanish Army to the amount of 25,000 Men were marching toward this Country.  But should the English blockade the port it will be obliged to return as there is not more than two Months bread in the Warehouses, for the consumption of the City, & the harvest has not yielded more than four or five for the Country.  This is one & a very powerful means of annoyance which a maritime enemy will have over this Kingdom, which thank God, ours is exempt from.  I wait with impatience the arrival of a packet from England to learn more distinctly the probable issue of our demands.  I have till within a very few days sanguinely calculated on an amicable termination of our differences with Gt. Britain; because I was satisfied that in addition to its being but a common act of justice to give us ample satisfaction for the outrage committed, as well as Security for the future, it was greatly for her interest so to do; and circumstanced as she now is it would be the highth of impolicy to break with us in fact nothing short of political madness; But if she forces us into the contest, I think her crazy machine cannot withstand shock five years.  To us it canot prove a permanent evil, if it Sweeps off some of our circulating wealth, it will check the growing luxury of our Country which in time may prove some advantage.  With perfect Respect I have the honor to be Sir Yr Mo: Ob: Servt

William Jarvis

